TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2020



                                      NO. 03-19-00707-CV


   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken Paxton,
                       Attorney General of Texas, Appellant

                                                  v.

                                      Sacolo, Ltd., Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the interlocutory order signed by the trial court on September 30, 2019.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.